DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyala (US 20090124955 A1) in view of Marsteller (US 20180229055 A1).
Regarding claim 1, Ayyala teaches a method of treating glaucoma or reducing intraocular pressure (IOP) in an eye of a patient (treating glaucoma by reducing intraocular pressure via a glaucoma drainage devices, see Paragraph [0006]), said method comprising: 
a. performing MIMS in the eye of the patient (inserting a minimally invasive glaucoma implant (30)) to form a drainage channel from an anterior chamber to allow aqueous humor to drain into a bleb in a subconjunctival space or space between a conjunctiva and Tenon's capsule (the implant member to be inserted into the Schlemm's canal to inhibit local scar tissue formation inside the canal and to promote increased aqueous drainage across the trabecular meshwork, see Paragraph [0023]) (glaucoma drainage devices results in the formation of blebs and drainage of the aqueous humor into the subconjunctival spaces, see Paragraph [0107]); wherein the method is effective for reducing an Intraocular Pressure (IOP) of the eye or treating glaucoma (treating glaucoma by reducing intraocular pressure via a glaucoma drainage devices, see Paragraph [0006])). However, Ayyala does not explicitly disclose applying a therapeutic dose of beta radiation from a radioisotope that emits beta radiation to a target area of the eye, wherein the target area is tissue surrounding a rim of the drainage channel.
Marsteller teaches a method of applying a therapeutic dose of beta radiation after glaucoma surgery (application of beta radiation following glaucoma surgery, see Paragraph [0010]) from a radioisotope that emits beta radiation to a target area of the eye (the device or applicator features a beta radiation source, e.g. Yttrium 90, Strontium 90, Potassium 32, or other radioisotope, adapted to emit beta radiation for effectively inhibiting wound reversion, see Paragraph [0010]) (exposing radiation to the area of glaucoma surgery (target area), see Paragraph [0018]), wherein the target area is tissue surrounding a rim of the drainage channel (the area of beta radiation treatment would include tissue surrounding the site of surgery).
Ayyala and Marsteller are analogous art because both deal with methods to treat glaucoma and reduce intraocular pressure within the eye.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the method of treating glaucoma via draining excess fluid from the anterior chamber via a drainage channel and further include applying a therapeutic dose of beta radiation after the glaucoma procedure, as taught by Marsteller, for improving patient’s recovery from glaucoma surgery. Marsteller teaches beta radiation may help prevent post-trabeculectomy wound reversion by inhibiting fibroblast growth and/or other mechanism of healing, see last line of Paragraph [0002] and [0010]). 
Regarding claim 2, Ayyala and Marsteller teaches all of the limitations of claim 1 and Marsteller further teaches administering a drug to the target area before, after, or both before and after applying the therapeutic amount of beta radiation to the target area (the method further comprises introducing a drug to the trabeculectomy wound after the wound is subjected to the beta radiation source, see last line of Paragraph [0005] and [0019]).
Regarding claim 3, Ayyala and Marsteller teaches all of the limitations of claim 1 and Marsteller further teaches wherein beta radiation is applied to the target area before performing MIMS, after performing MIMS, or both before and after performing MIMS (the present invention features, methods, and devices for the application of beta radiation following glaucoma surgery, see Paragraph [0010]).
Regarding claim 4, Ayyala and Marsteller teaches all of the limitations of claim 1 and Marsteller further teaches wherein the radioisotope that emits beta radiation comprises Strontium-90 (Sr-90), Phosphorus-32 (P-32), Ruthenium 106 (Ru- 106), Yttrium 90 (Y-90), or a combination thereof (beta radiation can comprise of radioisotope Strontium-90, Phosphorus-32, or Yttrium 90, see Paragraph [0012]).
Regarding claim 6, Ayyala and Marsteller teaches all of the limitations of claim 1 and Marsteller further teaches wherein the target area further comprises at least a portion of the bleb above the drainage channel (exposing radiation to the area of glaucoma surgery (target area), see Paragraph [0018]) (the area of beta radiation treatment would include tissue surrounding the site of surgery, i.e. a portion of the bleb above the drainage channel).
Regarding claim 7, Ayyala and Marsteller teaches all of the limitations of claim 1 and Marsteller further teaches wherein the target further comprises at least a portion of the bleb above the drainage channel and at least a portion of a perimeter of the bleb (exposing radiation to the area of glaucoma surgery (target area), see Paragraph [0018]) (the area of beta radiation treatment would include tissue surrounding the site of surgery, i.e. a portion of the bleb above the drainage channel and of the perimeter of the bleb).
Regarding claim 8, Ayyala teaches wherein the target further comprises at least a portion of the bleb above the drainage channel, at least a portion of a perimeter of the bleb, and at least a portion of the bleb between the perimeter and the portion above the drainage channel (exposing radiation to the area of glaucoma surgery (target area), see Paragraph [0018]) (the area of beta radiation treatment would include tissue surrounding the site of surgery, i.e. a portion of the bleb above the drainage channel, a portion of the perimeter of the bleb, and a portion above the drain channel).
Regarding claim 9, Ayyala teaches wherein the therapeutic dose is from 500-1000 cGy (the therapeutic dose of beta radiation can be between 500-1200 cGy, see Paragraph [0016])(a dosage of 500-1000 cGy would fall within the range desired).
Regarding claim 10, Ayyala teaches wherein the therapeutic dose is from 450-1050 cGy (the therapeutic dose of beta radiation can be between 250-1200 cGy, see Paragraph [0016])(a dosage of 450-1050 cGy would fall within the range desired).
Regarding claim 11, Ayyala teaches  method of maintaining a functioning drainage bleb or drainage channel in an eye of a patient (treating glaucoma by reducing intraocular pressure via a glaucoma drainage devices, see Paragraph [0006]) being treated with Minimally Invasive Micro Sclerostomy (MIMS) (inserting a minimally invasive glaucoma implant (30)), the eye having a drainage channel from an anterior chamber to allow aqueous humor to drain into a bleb in a subconjunctival space or space between a conjunctiva and Tenon's capsule (the implant member to be inserted into the Schlemm's canal to inhibit local scar tissue formation inside the canal and to promote increase aqueous drainage across the trabecular meshwork, see Paragraph [0023]) (glaucoma drainage devices results in the formation of blebs and drainage of the aqueous humor into the subconjunctival spaces, see Paragraph [0107]). However, Ayyala does not explicitly disclose a method comprising: applying a therapeutic dose of beta radiation from a radioisotope that emits beta radiation to a target area of the eye, wherein the target area is tissue surrounding a rim of the drainage channel; wherein the therapeutic dose of beta radiation is effective to maintain drainage of the bleb or drainage channel.
Marsteller teaches a method of applying a therapeutic dose of beta radiation after glaucoma surgery (application of beta radiation following glaucoma surgery, see Paragraph [0010]) from a radioisotope that emits beta radiation to a target area of the eye (the device or applicator features a beta radiation source, e.g. Yttrium 90, Strontium 90, Potassium 32, or other radioisotope, adapted to emit beta radiation for effectively inhibiting wound reversion, see Paragraph [0010]) (exposing radiation to the area of glaucoma surgery (target area), see Paragraph [0018]), wherein the target area is tissue surrounding a rim of the drainage channel (the area of beta radiation treatment would include tissue surrounding the site of surgery); wherein the therapeutic dose of beta radiation is effective to maintain drainage of the bleb or drainage channel (beta radiation may inhibit fibroblast growth and/or other mechanisms of healing so as to maintain the channel of drainage or patency of the surgical fistula, see Paragraph [0010]) (a reduction of fibroblast growth coincides with a reduction of scarring which allows stops blockages of the drainage channel).
Ayyala and Marsteller are analogous art because both deal with methods to treat glaucoma and reduce intraocular pressure within the eye.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the method of treating glaucoma via draining excess fluid from the anterior chamber via a drainage channel and further include applying a therapeutic dose of beta radiation after the glaucoma procedure, as taught by Marsteller, for improving patient’s recovery from glaucoma surgery. Marsteller teaches beta radiation may help prevent post-trabeculectomy wound reversion by inhibiting fibroblast growth and/or other mechanisms of healing, see last line of Paragraph [0002] and [0010]). 
Regarding claims 12-14 and 16-20, they are rejected by Ayyala in view of Marsteller, as similarly applied in claims 2-4 and 6-10 above. 
6.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyala (US 20090124955 A1) and Marsteller (US 20180229055 A1), as applied to claim 1/11 above, and further in view of Brigatti et al. (US 20100004581 A1), hereinafter referred to as “Brigatti”.
Regarding claim 5 and 15, Ayyala and Marsteller teaches all of the limitation as discussed above in claim 1/11. However, Ayyala and Marsteller do not explicitly disclose wherein the therapeutic dose of beta radiation at any point of the target area is within 10% of a dose of beta radiation at any other point on the target.
Brigatti teaches a method for minimally-invasive delivery of radiation, comprising comprises a radionuclide brachytherapy source (RBS) at a treatment position, whereby the RBS is positioned over the target area (see Paragraph [0010]), wherein the therapeutic dose of beta radiation at any point of the target area is within 10% of a dose of beta radiation at any other point on the target (about 1% to 15% of the radiation from the radionuclide brachytherapy source (RBS) is deposited on a tissue or beyond a distance of 1 cm from the RBS, see Paragraph [0025]) (therefore the tissue beyond a distance of 1 cm from the radiation source, RBS, can still be within 10% dosage of the standard radiation).
Ayyala, Marsteller, and Brigatti are analogous art because all deal with treating and/or managing eye conditions including glaucoma. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the therapeutic dose of beta radiation of modified Ayyala and further include wherein the therapeutic dose of beta radiation at any point of the target area is within 10% of a dose of beta radiation at any other point on the target, as taught by Brigatti. Brigatti teaches allowing for the radiation dose to fall off quickly at the periphery of the target keeps the radiation within a limited area/volume and may help prevent unwanted exposure of structures such as the optic nerve and/or the lens to radiation (see Paragraph [0026]).
7.	Claims 21-23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyala (US 20090124955 A1) in view of Marsteller (US 20180229055 A1), as applied to claim 1 above, and as evidence by Kirwan et al. (NPL document titled “Beta irradiation: new uses for an old treatment: a review”), hereinafter referred to as “Kirwan”.
Regarding claim 21, Ayyala teaches a method of inhibiting or reducing fibrogenesis and inflammation (the ophthalmological device and method inhibits inflammatory cell proliferation to prevent fibrous tissue formation and prevent growth of fibrous tissue after eye surgery, see Paragraph [0051]) in a bleb of an eye or a drainage channel of an eye being treated with Minimally Invasive Micro Sclerostomy (MIMS) (inserting a minimally invasive glaucoma implant (30)) (the minimally invasive glaucoma drainage devices results in the formation of blebs and drainage of the aqueous humor into the subconjunctival spaces, see Paragraph [0107]), the eye having a drainage channel from an anterior chamber to allow aqueous humor to drain into a bleb in a subconjunctival space or space between a conjunctiva and Tenon's capsule (the implant member to be inserted into the Schlemm's canal to inhibit local scar tissue formation inside the canal and to promote increase aqueous drainage across the trabecular meshwork, see Paragraph [0023]) (glaucoma drainage devices results in the formation of blebs and drainage of the aqueous humor into the subconjunctival spaces, see Paragraph [0107]). However, Ayyala does not explicitly disclose said method comprising: applying a therapeutic dose of beta radiation from a radioisotope that emits beta radiation to a target area of the eye, wherein the target area is tissue surrounding a rim of the drainage channel.
Marsteller teaches a method of applying a therapeutic dose of beta radiation after glaucoma surgery (application of beta radiation following glaucoma surgery, see Paragraph [0010]) from a radioisotope that emits beta radiation to a target area of the eye (the device or applicator features a beta radiation source, e.g. Yttrium 90, Strontium 90, Potassium 32, or other radioisotope, adapted to emit beta radiation for effectively inhibiting wound reversion, see Paragraph [0010]) (exposing radiation to the area of glaucoma surgery (target area), see Paragraph [0018]), wherein the target area is tissue surrounding a rim of the drainage channel (the area of beta radiation treatment would include tissue surrounding the site of surgery).
Ayyala and Marsteller are analogous art because both deal with methods to treat glaucoma and reduce intraocular pressure within the eye.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the method of treating glaucoma via draining excess fluid from the anterior chamber via a drainage channel and further include applying a therapeutic dose of beta radiation after the glaucoma procedure, as taught by Marsteller, for improving patient’s recovery from glaucoma surgery. Marsteller teaches beta radiation may help prevent post-trabeculectomy wound reversion by inhibiting fibroblast growth and/or other mechanisms of healing, see last line of Paragraph [0002] and [0010]). 
Ayyala and Marsteller teaches all of the limitations as discussed above. However, Ayyala and Marsteller do not explicitly disclose wherein the therapeutic dose of beta radiation causes inhibition or reduction of a fibrotic process and inflammation that otherwise leads to bleb failure or drainage channel failure.
As evidence by Kirwan, in rabbit models, which show a considerably more aggressive healing response than man, focal beta radiation attenuates wound healing and prolongs bleb survival; the studies demonstrating reduced fibroblast number, without excessive inflammation (see pg. 208 Col. 2 Paragraph 2-3). Therefore, a person having ordinary skill in the art before the effective filing date of the invention would reasonably expect the combination of Ayyala and Marsteller to result wherein the therapeutic dose of beta radiation causes inhibition or reduction of a fibrotic process and inflammation that otherwise leads to bleb failure or drainage channel failure.
Regarding claim 22-23 and 25-29, they are rejected by Ayyala in view of Marsteller, as similarly applied in claims 2-4 and 6-10 above. 
8.	Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ayyala (US 20090124955 A1), Marsteller (US 20180229055 A1), Kirwan (NPL document titled “Beta irradiation: new uses for an old treatment: a review”), as applied to claim 21 above, and in further view of Brigatti (US 20100004581 A1).
Regarding claim 24, modified Ayyala teaches all of the limitations as discussed above in claim 21. However, modified Ayyala does not explicitly disclose wherein the therapeutic dose of beta radiation at any point of the target area is within 10% of a dose of beta radiation at any other point on the target.
Brigatti teaches a method for minimally-invasive delivery of radiation, comprising comprises a radionuclide brachytherapy source (RBS) at a treatment position, whereby the RBS is positioned over the target area (see Paragraph [0010]), wherein the therapeutic dose of beta radiation at any point of the target area is within 10% of a dose of beta radiation at any other point on the target (about 1% to 15% of the radiation from the radionuclide brachytherapy source (RBS) is deposited on a tissue or beyond a distance of 1 cm from the RBS, see Paragraph [0025]) (therefore the tissue beyond a distance of 1 cm from the radiation source, RBS, can still be within 10% dosage of the standard radiation).
Modified Ayyala and Brigatti are analogous art because all deal with treating and/or managing eye conditions including glaucoma. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the therapeutic dose of beta radiation of modified Ayyala and further include wherein the therapeutic dose of beta radiation at any point of the target area is within 10% of a dose of beta radiation at any other point on the target, as taught by Brigatti. Brigatti teaches allowing for the radiation dose to fall off quickly at the periphery of the target keeps the radiation within a limited area/volume and may help prevent unwanted exposure of structures such as the optic nerve and/or the lens to radiation (see Paragraph [0026]).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (9/29/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        30 September 2022